DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 7/30/2019 have been entered. 
Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1) the type of guest agent and
2) the form of the polymer construct (fiber or microparticle)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  23-41
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a multilayered polymer coextruded constuct, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Mack et al. (US 2009/0155326), cited below.  Mack teaches layered drug delivery polymer monofilament fibers, in which the fibers contained multiple layers each of which could have a different polymer and agent.
During a telephone conversation with Richard Sutkus on 11/3/2021 a provisional election was made without traverse to prosecute the invention of species of microparticle and imaging agent. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 37 and 41 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-35 and 38-39 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 2009/0155326), cited IDS in view of Nam et al. (US 2003/0009004), cited IDS. The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.
Mack teaches layered drug delivery polymer fibers (nm to mm in dimensions) formed by extrusion, in which the fibers contained multiple layers each of which could have a different polymer and agent with each layer having the ability the release the agent in a different controlled manner, polymers include biodegradable polymers and mixtures thereof, such as polycaprolactone (PCL) and polylactic-co-glycolic acid (PLGA) (reading on host polymer) while other layers included non-soluble or degradable in physiological solution or slowly degradable (reading on 2nd layer substantially immiscible with 1st layer). See entire disclosure, especialy [0023],[0089],[0092],[0093],[0103]-[0106,[0117]-[0118],[0125]-[0126],[0137],[0150],[0154,[0156]-[0158] and claims. Regarding claim 31 since many layers could be used any of them could read on the 3rd layer recited a skin layer.

However Nam teaches that amphiphilic and biodegradable branched copolymers including branched polyethylene imine and PCL and PLGA, were well known before the time of the claimed invention to be useful active agent carriers for active agents, including water soluble and insoluble drugs, in polymer constructs. See entire disclosure, especially abstract, [0035]-[0038],[0050], [0074]-[0075], examples 2,4 and claims.
From the disclosure of Mack on the use of biodegradable polymers such as PCL and PLGA in the layered polymer construct one of ordinary skill in the art would have a high expectation of success in adding a compatible branched amphiphilic polymers such as Nam to that layer. Reason to make such a modification would be to have another tool to control delivery of the active agent. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding the properties and functional limitations recited in the claims such as the guest agent being electrostatically coupled to the core of the star polymer (claim 28), star polymer inhibiting diffusion of guest agent (claim 33), it follows that any property recited would be the natural result from combining the disclosures of these references. 
Claims 23-36 and 38-40 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 2009/0155326) in view of Nam et al. (US 2003/0009004), as applied to claims 23-35 and 38-39 above, in view of Weitz et al. (US 2013/0064862) in view of Lee et al. (US 2012/0237447). 

Weitz is used only for the disclosure within that microparticles produced by coextruding polymer layers was well known before the time of the claimed invention. Since Mack teaches use of extrusion to produce the polymer constructs one of ordinary skill would have a high expectation of success in producing layered microparticles from the combination of Mack and Weitz. Reason to make such a modification would be to provide the layered drug delivery device in other forms besides fibers for administration. Such microparticles would be expected to provide different release profile and delivery options to fibers.
Lee is used only for the disclosure within that amphiphilic star copolymers were well known to be capable of carrying imaging agents. See entire disclosure, especially abstract [0078]-[0119],[0202], and claims 41,46. Since the combination of Mack and Nam suggest that one of ordinary skill could add branched polymers to the layered polymer construct of Mack they would also have a high expectation of success in using star copolymer with imaging agent. Reason to make such a modification would be to visualize the layered drug delivery device in use.
Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618